DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first partition having no opening in addition to the first resonator opening; and the second partition having no opening in addition to the second resonator opening as clamed in claim 5 must be shown or the feature(s) canceled from the claim(s).  Figure 1 of the subject application shows at least 2 openings in each of the partitions; one opening for the corresponding neck, and another opening for inlet/outlet pipe.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 – 16 are objected to because of the following informalities:  The word “An” at the beginning of claims 2 – 16 should be replaced with “The”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The word “neck” should be added after “resonator” at lines 4 and 7.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  The word “first” in line 6 should be replaced with “second”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 5 recites in part the first partition has no opening in addition to the first resonator opening and the second partition has no opening in addition to the second resonator opening.  However, the subject specification makes it clear that the first and second partitions (24, 26) must have openings to accommodate the inlet pipe (30) and outlet pipe (38) to allow the exhaust gas to flow through the muffler (Figure 1; paragraphs [0022] – [0024]).  Thus, the first partition has no opening in addition to the first resonator opening and the second partition has no opening in addition to the second resonator opening as claimed in claim 5 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites in part the first partition has no opening in addition to the first resonator opening and the second partition has no opening in addition to the second resonator opening.  However, the subject specification makes it clear that the first and second partitions (24, 26) must have openings to accommodate the inlet pipe (30) and outlet pipe (38) to allow the exhaust gas to flow through the muffler (Figure 1; paragraphs [0022] – [0024]).  Thus, claim 5 appears to conflict with the specification.  A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  See MPEP 2173.03.  As the above limitations of claim 5 conflict with the subject specification, claim 5 is indefinite.  For examination purposes, the above limitations of claim 5 will be interpreted as the first partition has no opening through which the flow volume is introduced into the first resonator chamber in addition to the first resonator opening and the second partition has no opening no opening through which the flow volume is introduced into the second resonator chamber in addition to the second resonator opening.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (Korean Patent Application Publication No. 1020100005982 A) (all references to Ryu will be made to the attached English translation.

    PNG
    media_image1.png
    516
    833
    media_image1.png
    Greyscale

	Regarding claim 1, Ryu discloses an exhaust muffler (100) for an exhaust system of an internal combustion engine (Annotated Figure 4; page 4, 1st 6th paragraph), the exhaust muffler (100) comprising a muffler housing (housing) having a flow volume, through which exhaust gas flows, an exhaust gas inlet (inlet), an exhaust gas outlet (outlet), a first resonator chamber (34) and a second resonator chamber (32) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description; page 6, 4th paragraph) and a resonator pipe (70) providing a first resonator neck (1st neck) and a second resonator neck (2nd neck), wherein the first resonator chamber (34) is open to the flow volume via the first resonator neck (1st neck) and the second resonator chamber (32) is open to the flow volume via the second resonator neck (2nd neck) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description – page 6, 5th paragraph; as described, the exhaust flows from the engine through intake pipe 40 into 3rd chamber 33, through perforated part 70a in the resonator pipe 70 into chambers 35 and 31 via 1st and 2nd necks respectively, and into outlet pipes 51 and 52.  Some of the exhaust in outlet pipes 51 and 52 exits into first resonator chamber 34 and second resonator chamber 32 through perforated parts 51a and 52a respectively.  In this manner, the first resonator chamber (34) is open to the flow volume via the first resonator neck (1st neck) and the second resonator chamber (32) is open to the flow volume via the second resonator neck (2nd neck)).
	Regarding claim 2, Ryu further discloses wherein the muffler housing (housing) comprises a circumferential wall (wall) elongated in a direction of a housing longitudinal axis (Annotated Figure 4); a first front wall (1st front wall) at a first axial end area of the circumferential wall (Annotated Figure 4); a second front wall (2nd front wall) at a second axial end area of the circumferential wall (Annotated Figure 4); a first partition (23) between the front walls, wherein the first resonator chamber (34) is separated from the flow volume by the first partition (23) (Annotated Figure 4; page 5; 3rd paragraph under Detailed Description); and a second partition (22) between the front walls, wherein the second resonator chamber (32) is separated from the flow volume by the second partition (22) (Annotated Figure 4; page 5; 3rd paragraph under Detailed Description; page 6, 4th paragraph).
	Regarding claim 3, Ryu further discloses wherein the flow volume comprises a flow chamber (33) formed between the first partition (23) and the second partition (22) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description).
	Regarding claim 4, Ryu further discloses wherein the first resonator neck (1st neck) passes through the first partition (23); and the second resonator neck (2nd neck) passes through the second partition (22) (Annotated Figure 4).
	Regarding claim 5, as best understood and interpreted in view of the 112(a) and (b) issues noted above, Ryu further discloses wherein the first resonator neck (1st neck) has a first resonator neck opening (1st neck opening) providing a connection between the flow volume and the first resonator chamber (34) (the connection is established as exhaust from the 1st neck flows from the 1st neck opening to output pipe 51, and then enters into first resonator chamber 34 though perforated part 51a) and the first partition (23) has no opening through which the flow volume is introduced into the first resonator chamber in addition to the first resonator opening (Annotated Figure 4); and the second resonator neck (2nd neck) has a second resonator neck opening (2nd neck opening) providing a connection between the flow volume and the second resonator chamber (32) and the second partition (22) has no opening through which the flow volume is introduced into the second resonator chamber (32) in addition to the second resonator opening (Annotated Figure 4).
	Regarding claim 6, Ryu further discloses wherein the resonator pipe (70) comprises a pipe wall opening (70a) in a pipe wall of the resonator pipe (70) establishing a connection between the flow volume and a pipe interior of the resonator pipe (70) in a pipe wall section extending in the flow volume (Annotated Figure 4; page 5; 3rd and 6th paragraphs after Detailed Description).
	Regarding claim 7, Ryu further discloses wherein the pipe wall opening (70a) is one of a plurality of pipe wall openings (70a) provided in a resonator pipe opening section of the pipe wall (Annotated Figure 4; 3rd and 6th paragraphs after Detailed Description); and the resonator pipe opening section (where 70a is located) extends in the flow volume (Annotated Figure 4).
	Regarding claim 8, Ryu further discloses wherein the resonator pipe (70) provides the first resonator neck (1st neck) in a first length area adjoining the pipe opening section (where 70a is) at a first axial end area of the pipe opening section (Annotated Figure 4); and the resonator pipe (70) provides the second resonator neck (2nd neck) in a second length area adjoining the pipe opening section (where 70a is) at a second axial end area of the pipe opening section (Annotated Figure 4).
	Regarding claim 9, Ryu further disclose wherein the first resonator chamber (34) is formed between one of the front walls (first front wall) and the first partition (23) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description); and the second resonator chamber (32) is formed between one of the front walls (second front wall) and the second partition (22) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description).
	Regarding claim 10, Ryu further discloses wherein the resonator pipe (70) comprises a pipe wall opening (70a) in a pipe wall of the resonator pipe (70) establishing a connection between the flow volume and a pipe interior of the resonator pipe (70) in a pipe wall section extending in the flow volume (Annotated Figure 4; page 5; 3rd and 6th paragraphs after Detailed Description); the first resonator chamber (34) is formed between one of the front walls (1st front wall) and the first partition (23) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description); and the second resonator chamber (32) is formed between one of the front walls (2nd front wall) and the second partition (22) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description); the resonator pipe (70) passes through the flow chamber (33) and is open with a first axial end area (first end) towards the first resonator chamber (34) and is open with a second axial end area (second end) towards the second resonator chamber (32) (Annotated Figure 4); and the resonator pipe (70) has the at least one pipe wall opening (70a) in a pipe section extending in the flow chamber (Annotated Figure 4).
	Regarding claim 11, Ryu further discloses wherein the exhaust gas inlet (inlet) comprises an inlet pipe (40), which is open in an area of one of the two front walls (first front wall) and provides an inlet duct (Annotated Figure 4; page 5; 3rd paragraph under Detailed Description); and the exhaust gas outlet (outlet) comprises an outlet pipe (51), which is open in an area of the other of the two front walls (2nd front wall) and provides an outlet duct (Annotated Figure 4; page 5; 3rd paragraph under Detailed Description).
	Regarding claim 12, Ryu further discloses wherein the inlet pipe (40) passes through one of the two resonator chambers (34); and the outlet pipe (51) passes through the other of the two resonator chambers (32) (Annotated Figure 4).
	Regarding claim 13, Ryu further discloses wherein the inlet pipe (40) is open towards the flow volume in an area of the partition (23) separating one of the two resonators chambers (34) from the flow volume (Annotated Figure 4); and the outlet pipe (51) is open towards the flow volume in an area of the partition (22) separating the other of the two resonator chambers (32) from the flow volume (Annotated Figure 1).
	Regarding claim 14, Ryu further discloses wherein the first resonator chamber (34) is formed between one of the two front walls (first front wall) and the first partition (23) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description); the flow chamber (33) is formed between the first partition (23) and the second partition (22) (Annotated Figure 4); and the second resonator chamber (32) is formed between the second partition (22) and the other of the two front walls (2nd front wall) (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description); the first resonator chamber (34), the flow chamber (33) and the second resonator chamber (32) are provided following one another in the direction of the housing longitudinal axis (Annotated Figure 4; page 5, 3rd paragraph under Detailed Description).
	Regarding claim 16, Ryu further discloses wherein the resonator pipe (70) has a constant cross-sectional dimension over an entire length thereof (Annotated Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu.
Regarding claim 15, Ryu discloses the claimed invention except for wherein the first resonator chamber and the second resonator chamber have mutually different resonator chamber volumes, or/and that the first resonator neck and the second resonator neck have mutually different resonator neck lengths.  Ryu is silent regarding whether the first resonator chamber and the second resonator chamber have mutually different resonator chamber volumes, or/and that the first resonator neck and the second resonator neck have mutually different resonator neck lengths.  Ryu discloses that the dimension of the resonator chambers are optimized to eliminate a reference resonance frequency (Abstract; page 6, 6th paragraph).  Further, as noted above, Ryu is silent as to the specific dimensions of the resonator chambers and the specific lengths of the resonator necks.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first resonator chamber and the second resonator chamber have mutually different resonator chamber volumes, or/and that the first resonator neck and the second resonator neck have mutually different resonator neck lengths as such a modification is merely discovering the optimum value of a result effective variable (the dimensions of the resonator chambers) as such a modification only involves routine skill in the art, and the results of such a modification would have been predictable, namely to provide a desired sound from the muffler.

Conclusion
Accordingly, claims 1 – 16 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746